--------------------------------------------------------------------------------

                                                                                                                                                                                                                                                                            
EXHIBIT 10.2





2005 STOCK PURCHASE PLAN
OF
ACXIOM CORPORATION


This 2005 Stock Purchase Plan of Acxiom Corporation (the "Plan") is effective as
of August 3, 2005, or at such later time as the Plan may be approved by the
stockholders of Acxiom Corporation (the "Company").
1. Purpose.  The purposes of the Plan are to provide a method whereby employees
("Associates") of the Company or of any Qualified Subsidiary (as defined below),
will have an opportunity to acquire a proprietary interest in the Company
through the purchase of Shares (as defined below) pursuant to a plan which is
intended to qualify as an "employee stock purchase plan" within the meeting of
Section 423(b) of the Internal Revenue Code of 1986, as amended.  The provisions
of the Plan shall be construed so as to extend and limit participation in a
manner consistent with the requirements of Section 423 of the Code.
2.
Definitions.

(a) "Administrator" shall mean the administrator of the Plan, as determined
pursuant to Section 15 hereof.
(b) "Associate" shall mean any person who renders services to the Company or a
Subsidiary in the status of an employee within the meaning of Code Section
3401(c).  "Associate" shall not include any director of the Company or a
Subsidiary who does not render services to the Company or a Subsidiary in the
status of an employee within the meaning of Code Section 3401(c).
(c) "Board" shall mean the Board of Directors of the Company.
(d) "Code" shall mean the Internal Revenue Code of 1986, as amended, as
currently in effect or as may be amended in the future.
(e) "Committee" shall mean the committee appointed to administer the Plan
pursuant to Section 15 hereof.
(f) "Company" shall mean Acxiom Corporation, a Delaware corporation, and any
successor by merger, consolidation or otherwise.
(g) "Compensation" shall mean all base, straight-time gross earnings and
commissions, exclusive of payments for overtime, shift premium, incentive
compensation, incentive payments, bonuses and other compensation.
(h) "Effective Date" shall mean August 3, 2005, or such later date as the Plan
may be approved by the stockholders of the Company.
(i) "Eligible Associate" shall mean an Associate of the Company or of a
Qualified Subsidiary: (i) who does not, immediately after the option is granted,
own stock possessing five percent (5%) or more of the total combined voting
power or value of all classes of stock of the Company or a Subsidiary (as
determined under Section 423(b)(3) of the Code); (ii) whose customary employment
is for at least twenty (20) hours per week; and (iii) whose customary employment
is for at least five (5) months in any calendar year.  For purposes of clause
(i), the rules of Section 424(d) of the Code with regard to the attribution of
stock ownership shall apply in determining the stock ownership of an individual,
and stock which an Associate may purchase under outstanding rights or options
shall be treated as stock owned by the Associate.  Notwithstanding the
foregoing, to the extent there is any Associate who is not paid on the Company's
regular payroll system, such Associate must be employed with the Company for two
(2) years before becoming eligible to participate in the Plan.  The preceding
sentence is not intended, and should not be construed, to expand the definition
of Associate beyond those individuals who render services for the Company within
the meaning of Section 3401 of the Code.  The Company may, from time to time,
modify the definition of Eligible Associate, provided that such modification
shall neither permit nor deny participation in the Plan contrary to the
requirements of the Code (including, but not limited to, Section 423 (b)(3),
(4), (5), and (8) thereof).
 

--------------------------------------------------------------------------------

(j) "Enrollment Date" shall mean the first day of each Offering Period.
(k) "Fair Market Value" shall mean, as of any date, the value of the Shares
determined as follows:
(i)
Where the Shares are not purchased in the open market, the closing sales price
per share of the Shares (or the closing bid price, if no such sales were
reported) on the Nasdaq's National Market System ("NMS"), or such stock exchange
or other national market system on which the Shares are listed or traded, on the
Purchase Date.

(ii)
Where the Shares are purchased in the open market, the average of the actual
prices, if such actual prices vary, at which the Shares were purchased on the
Purchase Date.

(iii)
In the event that the foregoing valuation methods are not practicable, such
other reasonable valuation method as the Administrator shall, in its discretion,
select and apply in good faith as of such date.

(l) "Offering Period" shall mean, subject to Section 4, the period commencing on
the first day of any month and terminating on the Purchase Date.  The duration
and timing of Offering Periods may be changed pursuant to Section 4 of the Plan.
(m) "Participating Associate" shall mean an Associate who participates in the
Plan.
(n)  "Plan" shall mean this 2005 Stock Purchase Plan of Acxiom Corporation.
(o) "Purchase Date" shall mean the last day of each Offering Period.  If the
last day of any Offering Period falls on a day on which Nasdaq or the national
stock exchanges are not open for trading, the Purchase Date shall be the trading
day next following the last day.  The timing of the Purchase Date may be changed
pursuant to Section 4 of the Plan.
(p) "Purchase Price" shall mean an amount not less than 85% or greater than 100%
of the Fair Market Value of a Share on the Purchase Date, as determined from
time to time by the Board or by an authorized Committee of the Board.  In the
absence of such a determination by the Board or Committee, the Purchase Price
shall be 85% of the Fair Market Value of a Share on the Purchase Date.
(q) "Qualified Subsidiary" shall mean all Subsidiaries of the Company in
existence as of the Effective Date or which may exist in the future.  The Board
or an authorized Committee of the Board may initiate or terminate the
designation of a Subsidiary as a Qualified Subsidiary without the approval of
the stockholders of the Company.
(r) "Shares" shall mean the common stock of the Company, $0.10 par value.
(s) "Subsidiary" shall mean any entity, domestic or foreign, of which not less
than 50% of the voting rights are held by the Company or a Subsidiary, whether
or not such entity now exists or is hereafter organized or acquired by the
Company or a Subsidiary.

--------------------------------------------------------------------------------

3. Eligibility.
(a) Any Eligible Associate who is employed by the Company or a Qualified
Subsidiary on the first day of any Offering Period shall be eligible to
participate in the Plan during such Offering Period, subject to the requirements
of Section 5 and the limitations imposed by Section 423(b) of the Code.


(b) Each Associate who first becomes an Eligible Associate subsequent to the
first day of a given Offering Period will be eligible to become a Participating
Associate in the Plan on the first day of the first Offering Period following
the day on which such person becomes an Eligible Associate, subject to the
requirements of Section 5 and the limitations imposed by Section 423(b) of the
Code.
(c) No Eligible Associate shall be granted an option under the Plan to the
extent that his or her rights to purchase Shares under all Section 423 employee
stock purchase plans of the Company and its Subsidiaries accrues at a rate which
exceeds Twenty-Five Thousand Dollars ($25,000) worth of stock (determined at the
fair market value of the shares at the time such option is granted) for each
calendar year in which such option is outstanding at any time.  This limitation
shall be applied in accordance with Section 423(b)(8) of the Code and the
Treasury Regulations thereunder.
(d) As provided under Treasury Regulation Section 1.421-1(h)(2), an employee on
a leave of absence covered by the Family Medical Leave Act, the Uniformed
Services Employment and Reemployment Rights Act, or any similar statute or
contract that provides for reemployment or continued employment rights will be
deemed to be continuously employed for purposes of this Plan.
4. Offering Periods.  The Plan shall be implemented by consecutive Offering
Periods which shall continue until the Plan expires or is terminated in
accordance with Section 20 hereof.  Subject to Section 20, Offering Periods
shall be one month in duration, unless a longer period (not to exceed 27 months)
is otherwise specified by the Administrator. The Administrator shall have the
power to change the duration of Offering Periods (including the commencement
dates thereof) and Purchase Dates with respect to future offerings without
stockholder approval.
5.  Participation.
(a) An Eligible Associate may become a Participating Associate in the Plan as
soon as administratively practicable following the  completion of an enrollment
form and the filing of such form with the Company.
(b) Payroll deductions or contributions for a Participating Associate shall
commence on the first payroll following the first day of the Offering Period and
shall end on the last payroll in the Offering Period to which such authorization
is applicable, unless terminated sooner by the Participating Associate as
provided in Section 11 hereof.


(c) During a leave of absence approved by the Company or a Subsidiary and as
long as the requirements of Treasury Regulation Section 1.421-1(h)(2) are met, a
Participating Associate may continue to participate in the Plan by making cash
payments to the Company on each pay day equal to the amount of the Participating
Associate's payroll deductions or contributions under the Plan for the pay day
immediately preceding the first day of such Participating Associate's leave of
absence.  If a leave of absence is unapproved or fails to meet the requirements
of Treasury Regulation Section 1.421-1(h)(2), the Participating Associate will
automatically cease to participate in the Plan.  In such event, the Company will
automatically cease to deduct the Participating Associate's payroll under the
Plan.  The Company will pay to the Participating Associate his or her total
payroll deductions for the Offering Period, in cash and in one lump sum, without
interest, as soon as practicable after the Participating Associate ceases to
participate in the Plan.
 

--------------------------------------------------------------------------------

(d) A Participating Associate's completion of an enrollment form will enroll
such Participating Associate in the Plan for each successive and subsequent
Offering Period on the terms contained therein until the Participating Associate
either submits a new enrollment form, withdraws from participation under the
Plan as provided in Section 11 hereof, or otherwise becomes ineligible to
participate in the Plan.

6.
Payroll Deductions and Contributions.

(a) At the time a Participating Associate files his or her enrollment form, he
or she shall elect to have payroll deductions made on each payday during an
Offering Period in an amount not less than $5.00 USD (or foreign equivalent
thereof) and not more than ten percent (10%)  (or such other maximum percentage
as the Board may establish from time to time before an Enrollment Date) of such
participant's Compensation on each payday during the Offering Period.
(b) Where payroll deductions are not permitted in a country outside of the
United States, a Participating Associate may elect to make contributions on each
pay day during any Offering Period in an amount not less than the foreign
equivalent of $5.00 USD and not more than ten percent (10%)  (or such other
maximum percentage as the Board may establish from time to time before an
Enrollment Date) of such participant's Compensation which he or she receives for
the payroll period immediately preceding the relevant the Offering Period.
(c) All payroll deductions and contributions made for a Participating Associate
shall be credited to his or her Payroll Deduction Account (as defined in Section
7) under the Plan.  A Participating Associate may not make any additional
payments into such account.
(d) A Participating Associate may discontinue his or her participation in the
Plan as provided in Section 11 hereof, or may increase or decrease the rate of
his or her payroll deductions or contributions during the Offering Period by
completing a revised enrollment form authorizing a change in payroll deduction
or contribution and filing it with the Company.  An election to increase or
decrease a Participating Associate's payroll deductions or contributions shall
be permitted no more than once every thirty days.
(e) Notwithstanding the foregoing, to the extent necessary to comply with
Section 423(b)(8) of the Code and Section 3(c) hereof, a Participating
Associate's payroll deductions may be decreased to zero percent (0%) at any time
during an Offering Period.
(f) At the time the option is exercised, in whole or in part, or at the time
some or all of the Shares issued under the Plan are disposed of, the
Participating Associate must make adequate provision for the Company's or
Subsidiary's federal, national, state, local municipal, or other tax or Social
Security withholding obligations, if any, which arise upon the exercise of the
option or the disposition of the Shares.  At any time, the Company or any
Subsidiary may, but shall not be obligated to, withhold from the Participating
Associate's Compensation the amount necessary for the Company or the Subsidiary
to meet applicable withholding obligations, including any withholding required
to make available to the Company any tax deductions or benefits attributable to
sale or early disposition of the Shares by a Participating Associate.
7. Payroll Deduction Account.  The Company shall establish a payroll deduction
account ("Payroll Deduction Account") for each Participating Associate, and
shall credit all payroll deductions and contributions made on behalf of each
Participating Associate pursuant to Section 6 to his or her Payroll Deduction
Account.
8. Grant of Option.  On the Enrollment Date of each Offering Period, each
Eligible Associate participating in such Offering Period shall be granted an
option to purchase on each Purchase Date during such Offering Period (at the
applicable Purchase Price) up to a number of Shares determined by dividing such
Participating Associate's payroll deductions accumulated on such Purchase Date
and retained in the Participating Associate's Payroll Deduction Account as of
the Purchase Date by the applicable Purchase Price.  Exercise of the option
shall occur as provided in Section 9 hereof, unless the Participating Associate
has Withdrawn pursuant to Section 11 hereof or otherwise becomes ineligible to
participate in the Plan.  The option shall expire on the last day of the
Offering Period.
 

--------------------------------------------------------------------------------

9. Exercise of Option.
(a) By the Purchase Date, the Company shall cause a statement of the balance in
each Participating Associate's Payroll Deduction Account to be forwarded to the
securities brokerage firm as set forth in Section 10 for purchase on his or her
account of the number of Shares determined under subparagraphs (b) and (c) of
this Section.
(b) Unless a Participating Associate Withdraws from the Plan as provided in
Section 11 hereof or otherwise becomes ineligible to participate in the Plan,
his or her option for the purchase of Shares shall be exercised automatically on
the Purchase Date, and the maximum number of full Shares and fractional Shares
subject to the option shall be purchased for such Participating Associate at the
applicable Purchase Price with the accumulated payroll deductions in his or her
account.  During a Participating Associate's lifetime, a Participating
Associate's option to purchase Shares hereunder is exercisable only by him or
her.
(c) If the Administrator determines that, on a given Purchase Date, the number
of Shares with respect to which options are to be exercised may exceed (i) the
number of Shares that were available for sale under the Plan on the first day of
the applicable Offering Period, or (ii) the number of shares available for sale
under the Plan on such Purchase Date, the Administrator shall allocate the
available Shares among such Participating Associates in as uniform a manner as
shall be practicable.  The balance of the amount credited to the account of each
Participating Associate which has not been applied to the purchase of Shares
shall be paid to such Participating Associate in one lump sum in cash as soon as
reasonably practicable after the Exercise Date, without any interest thereon.
10. Brokerage Accounts.  By enrolling in the Plan, each Eligible Associate shall
be deemed to have authorized the establishment of a brokerage account
("Brokerage Account") on his or her behalf at a securities brokerage firm to be
selected from time to time  by the Administrator.  The Brokerage Account shall
be governed by, and shall be subject to, the terms and conditions of this Plan
and of a written agreement between the Company and the securities brokerage firm
and, if applicable, the Participating Associate and the securities brokerage
firm.  As promptly as practicable after each Purchase Date on which a purchase
of Shares occurs, the Company may arrange for the deposit into each
Participating Associate's Brokerage Account of the number of Shares purchased
upon exercise of his or her option.  Shares purchased on behalf of any
Participating Associate pursuant to the Plan shall be held in the Participating
Associate's Brokerage Account in his or her name.


11. Withdrawal.
(a) A Participating Associate may withdraw all but not less than all of the
payroll deductions or contributions credited to his or her Payroll Deduction
Account and not yet used to exercise his or her option under the Plan at any
time prior to a Purchase Date by giving written notice to the Company
authorizing payroll deductions ("Withdraw" or "Withdrawal").  All of the
Participating Associate's payroll deductions or contributions credited to his or
her account during the Offering Period shall be paid to such Participating
Associate as soon as practicable after receipt of the notice of Withdrawal. 
Thereafter, such Participating Associate's option for the Offering Period shall
be automatically terminated, and no further payroll deductions for the purchase
of Shares shall be made for such Offering Period.  If a Participating Associate
Withdraws from an Offering Period, payroll deductions or contributions shall not
resume at the beginning of any succeeding Offering Periods unless the
Participating Associate delivers to the Company a new enrollment form; provided,
however, that any Eligible Associate who is deemed to be an "executive officer"
of the Company as defined by Section 16b-3 of the Securities Exchange Act of
1934 shall not renew his or her participation in the Plan until at least six (6)
months have elapsed since the date of Withdrawal.
 

--------------------------------------------------------------------------------

(b) A Participating Associate's Withdrawal from an Offering Period shall not
have any effect upon his or her eligibility to participate in any similar plan
which may hereafter be adopted by the Company or in succeeding Offering Periods.
12. Termination of Employment.  Upon (i) a Participating Associate's ceasing to
be an Eligible Associate for any reason, including termination of employment,
disability or death or (ii) a Participating Associate's being granted a leave of
absence and failing to return to active employment upon the expiration of his or
her leave in accordance with the Company's policy with respect to permitted
absences, he or she shall be deemed to have elected to Withdraw from the Plan,
the payroll deductions on behalf of the Participating Associate shall be
discontinued, and any amounts credited to such Participating Associate's Payroll
Deduction Account during the Offering Period shall be paid to such Participating
Associate or, in the case of his or her death, to the person or persons entitled
thereto under Section 16 hereof, as soon as reasonably practicable, and such
Participating Associate's option for the Offering Period shall be automatically
terminated.  A transfer of a Participating Associate's employment between or
among the Company and any Qualified Subsidiary shall not be treated as a
termination of employment for purposes of the Plan.
13. Interest.  No interest shall accrue on the payroll deductions or
contributions of a Participating Associate in the Plan, unless required to
accrue in a country outside of the United States.
14. Shares Subject to Plan.
(a) Subject to adjustment upon changes in capitalization of the Company as
provided in Section 19 hereof, the maximum number of Shares which shall
initially be made available for sale under the Plan shall be 2,000,000.  If any
right granted under the Plan shall for any reason terminate without having been
exercised, the Shares not purchased under such right may, in the sole discretion
of the Administrator, become available for issuance under the Plan.  The Shares
subject to the Plan may be authorized but unissued Shares or reacquired Shares,
bought on the market or otherwise.
(b) With respect to Shares subject to an option granted under the Plan, a
Participating Associate shall not be deemed to be a stockholder of the Company,
and the Participating Associate shall not have any of the rights or privileges
of a stockholder, until such Shares have been issued to the Participating
Associate or his or her nominee following exercise of the Participating
Associate's option.  A Participating Associate shall have rights as a
stockholder with respect to all Shares which are purchased under the Plan for
such Participating Associate's account; provided, however, that a Participating
Associate shall have no right to vote any fractional interest in a Share
credited to his or her account.
15. Administration.


(a) The Plan shall be administered by the Compensation Committee of the Board
unless and until the Board delegates administration to a different committee as
set forth below.  The Compensation Committee of the Board may delegate
administration of the Plan to an internal Committee made up of Associates if
permitted by applicable law and the rules and regulations of any stock exchange
or market upon which the Company's shares may be listed and/or traded.  The term
"Committee" shall apply to any persons to whom such authority has been
delegated.  If administration is delegated to a Committee, the Committee shall
have, in connection with the administration of the Plan, the powers theretofore
possessed by the Board, including the power to delegate to a subcommittee any of
the administrative powers the Committee is authorized to exercise, subject,
however, to such resolutions, not inconsistent with the provisions of the Plan,
as may be adopted from time to time by the Board.  References in the Plan to the
"Administrator" shall mean the Board unless administration is delegated to a
Committee or subcommittee, in which case references in the Plan to the
Administrator shall thereafter be to the Committee or subcommittee.



--------------------------------------------------------------------------------

(b) It shall be the duty of the Administrator to conduct the general
administration of the Plan in accordance with the provisions of the Plan.  The
Administrator shall have the power to interpret the Plan and the terms of the
options and to adopt such rules for the administration, interpretation, and
application of the Plan as are consistent therewith and to interpret, amend or
revoke any such rules.  All determinations by the Administrator in carrying out
and administering the Plan and in construing and interpreting the Plan shall be
final, binding and conclusive for all purposes and upon all persons interested. 
The Administrator at its option may utilize the services of such other persons
as are necessary to assist in the proper administration of the Plan.  The
Administrator may select a securities brokerage firm to assist with the purchase
of the Shares and the maintenance of Brokerage Accounts for Participating
Associates in the Plan.  In its absolute discretion, the Board may at any time
and from time to time exercise any and all rights and duties of the
Administrator under the Plan.
(c) All expenses and liabilities incurred by the Administrator in connection
with the administration of the Plan shall be borne by the Company and its
Qualified Subsidiaries; provided, however, that all sales commissions incurred
upon sale by a Participating Associate of Shares out of his or her Brokerage
Account shall be borne by the Participating Associate.  The Administrator may,
with the approval of the Board, employ attorneys, consultants, accountants,
appraisers, or such other persons as the Administrator deems necessary or
appropriate to carry out its duties under the Plan.  The Administrator, the
Company and its officers and directors shall be entitled to rely upon the
advice, opinions or valuations of any such persons so employed by the
Administrator.


16. Designation of Beneficiaries / Transferability.


(a) A Participating Associate may file a written beneficiary designation naming
those persons who are to receive any cash from the Participating Associate's
Payroll Deduction Account, together with any Shares and/or cash from the
Participating Associate's Brokerage Account, in the event of the Participating
Associate's death. If a Participating Associate is married and the designated
beneficiary is not the Participating Associate's spouse, spousal consent may be
required for such designation to be effective.
(b) Neither payroll deductions credited to a Participating Associate's Payroll
Deduction Account nor any rights with regard to the exercise of an option or
rights to receive Shares under the Plan may be assigned, transferred, pledged or
otherwise disposed of in any way (other than by will, the laws of descent and
distribution, or as provided in by the Plan) by a Participating Associate. 
Shares acquired by a Participating Associate pursuant to the exercise of an
option hereunder, however, are freely transferable.
17. Use of Funds.  All funds received or held by the Company under the Plan may
be used by the Company for any corporate purpose.  The Company shall not be
obligated to segregate such funds unless required to in a country outside of the
United States.
18. Reports.  Statements of account shall be provided to Participating
Associates at least annually, which statements shall set forth the amounts of
payroll deductions, the Purchase Price(s), and the number of Shares purchased.
19. Adjustments Upon Changes in Outstanding Shares on Capitalization, Merger,
Consolidation or Corporate Reorganization.  Subject to any required action by
the stockholders of the Company, the number of Shares which have been authorized
for issuance under the Plan but not yet placed under option, the maximum number
of Shares each Participating Associate may purchase each  Offering Period
(pursuant to Section 9), as well as the price per Share and the number of Shares
covered by each option under the Plan which has not yet been exercised, shall be
automatically adjusted to give proper effect to any increase or decrease in the
number of issued Shares resulting from a stock split, reverse stock split, stock
dividend, combination or reclassification of the Shares, or any other increase
or decrease in the number of Shares effected without receipt of consideration by
the Company, or by reason of any merger, consolidation or other corporate
reorganization in which the Company is the surviving corporation.  Such
adjustment shall be made by the Administrator, whose determination in that
respect shall be final, binding and conclusive.
 

--------------------------------------------------------------------------------

20. Amendment or Termination.
(a) The Board or an authorized Committee or subcommittee may, in its discretion
and, to the extent necessary or desirable, at any time, and from time to time,
modify or amend the Plan in any respect, including, but not limited to, (i)
altering the Purchase Price for any Offering Period, including an Offering
Period underway at the time of the change in Purchase Price, by setting the
Purchase Price  as an amount that is within the range of  either 85% - 100% of
the Fair Market Value of a Share on the Purchase Date, or  85% - 100% of the
lesser of (x) the Fair Market Value of a Share on the Purchase Date, and (y) the
Fair Market Value of a Share on the first day of the applicable Offering Period;
(ii) shortening or lengthening any Offering Period so that the Offering Period
ends on a new Purchase Date, including an Offering Period underway at the time
of the Board action, provided, however, that no Offering Period shall be shorter
than one month or longer than 27 months; and allocating Shares as provided in
Section 9(c).  Such modifications or amendments shall not require stockholder
approval or the consent of any Participating Associates, except that no
amendment shall be made without the affirmative vote of stockholders holding at
least a majority of the voting stock of the Company represented in person or by
proxy at a duly held stockholders' meeting, if such amendment would:
(i) materially increase the benefits accruing to Participating Associates under
the Plan;
(ii) increase the number of Shares which may be issued under the Plan (other
than as permitted under  Section 19 hereof); or
(iii) materially modify the requirements as to eligibility for participation
under the Plan, except as allowed under Section 423(b)(4) of the Code.
(b) This Plan and all rights of Participating Associates hereunder may be
terminated at any time by the Administrator or by the Board or an authorized
Committee.  Upon termination of the Plan, all payroll deductions and
contributions shall cease and all amounts then credited to the Participating
Associates' Payroll Deduction Accounts shall be equitably applied to the
purchase of whole Shares then available for sale, and any remaining amounts
shall be promptly refunded to the Participating Associates.
21. Participation by Foreign Employees.  Notwithstanding Section 20 hereof, the
Board shall have the authority to amend the Plan from time to time by adopting
or modifying appendices that shall (a) contain such terms and conditions with
respect to the operation of the Plan in one or more countries outside of the
United States as are necessary or appropriate, as determined by the
Administrator or the Board in its sole discretion, to bring the Plan into
compliance with applicable law, tax policy or local custom, and (b) name those
Associates, or describe those classes of Associates, who shall be deemed
Eligible Associates from among those Associates who reside in the country or
countries outside of the United States to which such appendix relates.  Nothing
contained in this Section 21 shall be deemed to grant the Administrator or the
Board the authority to: (i) change the list of Qualified Subsidiaries or
otherwise change the designation of corporations whose employees may be offered
options under the Plan; (ii) change the class of securities issuable under the
Plan; (iii) increase the aggregate number of Shares that may be sold pursuant to
options granted under the Plan; or (iv) increase the maximum number of Shares
subject to an Eligible Associate's option pursuant to Section 3.  Any such
appendices adopted need not comply with the Code and associated regulations.
22. Notices.  All notices or other communications by a Participating Associate
to the Company under or in connection with the Plan shall be deemed to have been
duly given when received in the form specified by the Company at the location,
or by the person, designated by the Company for the receipt thereof.
 

--------------------------------------------------------------------------------

23. Conditions to Issuance of Shares / Dividends.  Certificates for whole Shares
purchased hereunder shall be issued as soon as practicable following a
Participating Associate's written request, for which a reasonable charge may be
made.  Fractional interests in Shares shall be carried forward in a
Participating Associate's Brokerage Account until they equal one whole Share or
until termination of the Participating Associate's Brokerage Account, in which
event an amount in cash equal to the value of such fractional interest shall be
paid to him or her in cash.  Any cash dividends payable on Shares held in a
Participating Associate's Brokerage Account will be used to purchase additional
Shares unless otherwise directed by the Participant.
24. Term of Plan.  The Plan shall become effective on the Effective Date and
shall remain in effect for a term of ten (10) years, unless sooner terminated
under Section 20 hereof.
25. Equal Rights and Privileges.  All Eligible Associates of the Company (or of
any Qualified Subsidiary) will have equal rights and privileges under this Plan
so that this Plan qualifies as an "employee stock purchase plan" within the
meaning of Section 423 of the Code or applicable Treasury Regulations
thereunder.  Any provision of this Plan that is inconsistent with Section 423 or
applicable Treasury Regulations will, without further act or amendment by the
Company, the Board or the Administrator, be reformed to comply with the equal
rights and privileges requirement of Section 423 or applicable Treasury
Regulations.
26. No Employment Rights.  Nothing in the Plan shall be construed to give any
person (including any Eligible Associate or Participating Associate) the right
to remain in the employ of the Company or a Subsidiary or to affect the right of
the Company or any Subsidiary to terminate the employment of any person
(including any Eligible Associate or Participating Associate) at any time, with
or without cause.


27. Governing Law.  The internal laws of the State of Delaware shall govern all
matters relating to this Plan except to the extent superseded by the laws of the
United States.

--------------------------------------------------------------------------------